                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        ) Plaintiff

                                                                    4:20CR3080
       vs.
                                                               PLEA AGREEMENT
TRICIA EASLEY,

                       I Defendant


       IT IS HEREBY AGREED between the plaintiff, United States of America, through its
counsel, Jan W. Sharp, Acting United States Attorney and Dan Packard, Assistant United States
Attorney, and defendant, Tricia Easley, and Jessica Milburn, counsel for defendant, as follows:
                                                 I
                                            THE PLEA
A.     CHARGE(S) & FORFEITURE ALLEGATION(S).
       1. Defendant agrees to plead guilty to Count Two of the Indictment. Count Two charges
a violation of Title 18, United States Code, Sections 922(d)(1) and 924(a)(2).
       2. Defendant agrees to forfeit to the United States of America any ownership interest she
might have in any property, including firearms, seized by law enforcement agents in this case.
The property to be forfeited includes, but is not limited to, the 32 firearms and ammunition
seized by law enforcement at 548 Belfield Street, Upland, Nebraska, on January 8, 2020.
                                                II
                                      NATURE OF THE OFFENSE
A.     ELEMENTS EXPLAINED.
       Defendant understands that the offense to which defendant is pleading guilty has the
following elements:
       1. The defendant knowingly transferred a firearm or ammunition to Donald Greuter;
       2. Donald Greuter, who at that time, had been convicted of a felony, that is, a crime
             punishable by imprisonment for a term exceeding one year; and




                                                1
       3. The defendant, at the time of the transfer, knew or had reasonable cause to believe
            that Donald Greuter had been convicted of a crime punishable by imprisonment for a
            term exceeding one year.




B.     ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
       Defendant has fully discussed the facts of this case with defense counsel. Defendant has
committed each of the elements of the crime, and admits that there is a factual basis for this
guilty plea. The following facts are true and undisputed.
       1.      On January 8, 2020, law enforcement found numerous firearms and various
               ammunition in the house located at 548 Belfield Street in Upland, Nebraska.
               Both Donald Greuter and Tricia Easley had access to this house. Donald Greuter
               and Tricia Easley lived together in the house next door at 524 Belfield Street, and
               had been in a dating relationship since 2014.
       2.      As of January 8, 2020, Donald Greuter was a convicted felon, and was on parole
               as a result of a felony conviction for Attempted Distribution of a Controlled
               Substance, case number CR07-85, in the District Court for Buffalo County,
               Nebraska.
       3.      Tricia Easley knew that Greuter was a felon, and that he was a person prohibited
               from possessing firearms.
       4.      Four of the firearms recovered by law enforcement were found to have been
               purchased at a Grand Island pawn shop. Tricia Easley admitted that she purchased
               these firearms at Greuter's request, and transferred the firearms to him. Greuter
               provided Easley with the money to pay for the guns, and told her to pick up the
               guns from the pawn shop. Greuter was present during more than one of these gun
               purchases. These four firearms may be described as follows: 1) Windham
               Weaponry model WW-308 semiautomatic rifle, 308 Winchester Caliber, serial
               #RD004 794; 2) Izhmash model Saiga 12 semiautomatic shotgun, 12 gauge, serial
               #H11427393; 3) Vulcan model V50 bolt-action rifle, 50 BMG caliber, serial
               #KP5130; and 4) Henry Repeating Arms model Big Boy Classic lever-action
               rifle, 45 Colt caliber, serial #BB0052737C.


                                                 2
       5.       All of the events, including defendant's purchase and transfer of firearms to
                Greuter, occurred in the District of Nebraska.


                                                  III
                                            PENALTIES
A.     COUNT TWO. Defendant understands that the crime to which defendant is pleading
guilty carries the following penalties:
        1.      A maximum 10 years in prison;
        2.      A maximum $250,000 fine;
       3.       A mandatory special assessment of $100 per count; and
       4.       A term of supervised release of not more than 3 years. Defendant understands that
                failure to comply with any of the conditions of supervised release may result in
                revocation of supervised release, requiring defendant to serve in prison all or part
                of the term of supervised release.
       5.       Possible ineligibility for certain Federal benefits.


                                                  IV
                 AGREEMENT LIMITED TO U.S. ATTORNEY=S OFFICE
                           DISTRICT OF NEBRASKA
       This plea agreement is limited to the United States Attorney=s Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.
                                                   V
                                      SENTENCING ISSUES
A.     SENTENCING AGREEMENTS.
       Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. □ 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issnes are made pursuant to Federal Rnle of Criminal Procedure ll(c)(l)(B).
        1. If the defendant is found to be entitled to an offense level reduction under U.S.S.G.
             3El.l(a) for acceptance of responsibility, the United States hereby moves that the

                                                     3
            court reduce the defendant=s offense level by one additional level, pursuant to
            U.S.S.G. D3El.1(b), if that paragraph otherwise applies.
B.     ACCEPTANCE OF RESPONSIBILITY.
       Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
       1.          Fails to admit a complete factual basis for the guilty plea at the time it is
                   entered, or
       2.          Denies involvement in the offense, gives conflicting statements about that
                   involvement, or is untruthful with the court or probation officer, or
       3.          Fails to appear in court, or
       4.          Engages in additional criminal conduct, or
       5.          Attempts to withdraw the guilty plea, or
       6.          Refuses to abide by any lawful court order, or
       7.          Contests or assists auy third party in contesting the forfeiture of property(ies)
                   seized or forfeited in connection with this case.
       The parties further agree the defendant will make no □blanket□ objections to the
criminal history calculation (specific objections based on stated grounds are permitted).
Objections to criminal history on the basis that the defendant was not the person who was
convicted of the offense(s) described in the presentence investigation report or on the basis
that the defendant was not represented by counsel in connection with such conviction(s ), if
determined to be unfounded, are evidence the defendant has not accepted responsibility
and the parties agree no credit for acceptance of responsibility should be given.
C.     ADJUSTMENTS, DEPARTURES & REDUCTIONS UNDER 18 U.S.C. D3553(a).
       The parties agree that defendant may not request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. D4Al.3, and
sentence reductions under 18 U.S.C. D3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.     CRIMINAL HISTORY.
       The parties have no agreement concerning the defendant=s Criminal History Category,
except that if defendant is determined to be a Career Offender, the parties agree that the


                                                  4
defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. D4Bl.l(b).
E.      □FACTUAL BASIS □       AND   □ RELEVANT CONDUCT□                INFORMATION.
        The parties agree that the facts in the   □ factual basis□   paragraph of this agreement, if any,
are true, and may be considered as   □relevant conduct□     under U.S.S.G. D lBl.3 and as the nature
and circumstances of the offense under 18 U.S.C. D3553(a)(l).
       The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.
F.      STIPULATED REMOVAL.
       If defendant is not a United States citizen, or national, either before or immediately
following sentencing, defendant agrees to an order of removal from the United States entered by
Executive Office for Immigration Review or authorized Department of Homeland Security
official. Defendant understands that defendant will not be removed until defendant has served
any criminal sentence imposed in this or any other case. Defendant further waives any right to
appeal, reopen or challenge the removal order.
                                                    VI
             DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
       The defendant hereby lmowingly and expressly waives any and all rights to appeal the
defendant's conviction and sentence, including any restitution order in this case, and including a
waiver of all motions, defenses, and objections which the defendant could assert to the charges
or to the Court's entry of Judgment against the defendant, and including review pursuant to 18
U.S.C. D3742 of any sentence imposed, except:
                   (a) As provided in Section I above, (if this is a conditional guilty plea); and
                   (b) A claim of ineffective assistance of counsel.
       The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. D2255, except:
                   (a) The right to timely challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                   (b) The right to seek post-conviction relief based on ineffective assistance of


                                                     5
counsel.
        If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,
dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.

                                                  VII
                                   BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement othe1wise anticipated would be dismissed or not prosecuted. Any such prosecution(s)
may be premised upon any information, statement, or testimony provided by the defendant.
        In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has



                                                   6
made pursuant to tllis agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner llinit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. □ 3013, the defendant will pay to the Clerk of the District Court
the mandatory special assessment of $100 for each felony count to which the defendant pleads
guilty. The defendant will make this payment at or before the time of sentencing.
        E. By signing this agreement, the defendant waives the right to withdraw the
defendant=s plea of guilty pursuant to Federal Rule of Criminal Procedure ll(d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure ll(c)(S). Furthermore, defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crirne(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.
        F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties.
                                                IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                 X
          DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreement, defendant certifies that defendant read it ( or that it has been
read to defendant in defendant=s native language). Defendant has discussed the terms of th.is
agreement with defense counsel and fully understands its meaning and effect.


                                              UNITED STATES OF AMERICA
                                              JANW.SHARP
                                              Acting United States Attorney

                          ~ ~                                               3-/e:J- ;z. I

                                                 7
Date   DANIEL PACKARD
       ASSISTANT U.S. ATTORNEY




Date   TRICIA EASLEY
       DEFENDANT       )




Date   JESSICA MILBURN
       COUNSEL FOR DEFENDANT




        8
